Beck, J.
l. school cohof Aciü-eótoreWto bind district. The facts of the case are substantially the same as those of Taylor v. District Township of Wagner, 25 Iowa, 448. The several points ruled in that case are decisive of like questions • . . . r\ • . i arising m this. One point, however, upon which the decision in that case principally turned, was conceded by counsel and is not discussed in the opinion, namely: the board of directors, or the directors acting individually, had no authority to make the contract sued upon. Counsel for plaintiff in this case insists that the power under the law is possessed by the directors. His argument in support of this position is based upon several provisions of chapter 172, of the acts of the 9th General Assembly, providing a system of common schools for the State. We will proceed to notice these provisions. Section 7, paragraph 5, empowers the electors, when assembled in district township meeting, to vote a tax for certain purposes, among others “ for the payment of any debts contracted for the erection of schoolhouses, and for procuring district libraries and apparatus for the schools.” This section contemplates that a tax may be levied for the purchase of apparatus. It is not authority for the purchase of apparatus before the tax is voted, thus authorizing the creation of an indebtedness to be paid by a tax afterward to be voted. In the case of the erection of school-houses, it contemplates that there may be an indebtedness incurred for that purpose, but not so in the case of the purchase of school apparatus. It contemplates that contracts may be made by the proper officers for the purchase of apparatus, after a tax has been *335voted for that purpose. This is made plain by section 20, which provides that the directors shall make all contracts, purchases and payments necessary to carry out any vote of the district. We find no provision clothing them with power to make contracts or purchases of school apparatus, otherwise than as is provided in this section. It is obvious, therefore, that no such contract can be made by them unless authorized by a vote of the electors. We have examined the chapter and -its admendments carefully, and are of the opinion that in matters of contracts and purchase, of the character of those in question, the directors are empowered by vote of the electors only.
But, it is argued, that payment for the apparatus must be made out of the contingent fund, and this fund, or rather its amount, is fixed by the board of directors, and taxes therefor are levied by the supervisors, upon the determination of the directors being certified to them. ¡Section 30. The inference is, that, as the directors determine the amount of this fund to be raised by taxation, they may create the necessity for the fund, and for a tax to supply it, by expending it, or by contracts to be paid out of it, before it is raised, without the vote of the electors. But this is not admissible. The duty of the directors in this, as in most other matters, is purely of a ministerial character. They are to determine what amount of money is necessary to meet the contracts and expenditures authorized by vote of the electors. Thereupon they estimate the per centum of taxes to be levied for that purpose, and cause the same to be certified to the supervisors. This seems to be all that they are empowered to do under the section above cited.
See the following cases, which have some bearing in support of the views above stated: Williams et al. v. Peinny et al., 25 Iowa, 436; Taylor v. Dist. Township of Otter Creek, 26 id. 281.
*336We conclude that the directors had no authority to make the contract sued upon, and that the defendant is not, therefore, bound thereby.
3._ratifica-It follows, that if the directors had no authority to make the express written contract, they could not so act as to ra^se aiL implied contract in regard to the same matters, binding upon defendants. This proposition is not debatáble. If it is not correct, the directors could do that indirectly which they are not authorized, by the law, to do directly. They could create an indebtedness by their acts, when forbidden to do so by a contract. The District Court, therefore, rightly held that plaintiff could not recover upon the implied contract set up in his petition.
Following Taylor v. Dist. Township of Wayne, where the doctrine is fully discussed, we hold that the contract was not ratified by the acceptance and use of the apparatus in the schools, acquiescence on the part of the directors and electors, and other acts shown. In order to bind defendant thereby, the ratification should be direct, and by a corporate act of the district township.
The plaintiff is in no better position than the original payee. Shepherd v. Dist. Township of Richland, 22 Iowa, 595; Taylor v. Dist. Township of Wayne, 25 id. 448.
This is doubtless a case of hardship; but with this we have nothing to do. We must declare the law as we find it, without regard to the consequences in particular ' cases.
Affirmed.